     Case 4:14-cr-00041 Document 173 Filed on 09/09/20 in TXSD Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                  §
                                          §
v.                                        §       CRIMINAL ACTION H-14-41-1
                                          §
WILLIAM HENDRICKS WILLIAMS                §


                      MEMORANDUM OPINION AND ORDER

       Defendant William Hendricks Williams, proceeding pro se, filed a motion for a

reduction in sentence and/or compassionate release pursuant to 18 U.S.C. §§ 3582(c)(1)(A)

and (c)(2). (Docket Entry No. 170.) The Government filed a response in opposition (Docket

Entry No. 172).

       Having considered the motion, the response, the record, and the applicable law, the

Court DENIES the motion for the reasons explained below.

                                       Background

       Defendant is a 34-year old male currently confined at Victorville USP, a high-security

Federal Bureau of Prisons (“BOP”) penitentiary in California. He pleaded guilty before this

Court in November 2014 to conspiracy to commit Hobbs Act robbery, 18 U.S.C. § 1951(a);

two counts of aiding and abetting Hobbs Act robbery, 18 U.S.C. § 1951(a) and 18 U.S.C. §

2; and aiding and abetting the discharge of a firearm during a crime of violence, 18 U.S.C.

§ 924(c)(1)(A)(iii) and § 2. On May 14, 2015, the Court imposed a total sentence of 360

months’ imprisonment with the BOP. The BOP currently reports Defendant’s anticipated

release date as August 5, 2041.
     Case 4:14-cr-00041 Document 173 Filed on 09/09/20 in TXSD Page 2 of 6




       Defendant’s pending motion presents an amalgamation of arguments seeking a

reduction in his sentence on the following grounds:

       1.     “Compassionate release” under section 3582(c)(1)(A);

       2.     Dismissal of the section 924(c) sentences attached to the Hobbs Act
              robbery predicate offenses pursuant to recent cases from the Sixth and
              Eleventh Circuit Courts of Appeals; and

       3.     “Obvious disparities” in sentencing.

       The Government argues that Defendant is not entitled to relief because he failed to

exhaust his administrative remedies, his request is not supported by law, he is bound by his

plea agreement, and he continues to present a danger to the community.

                  Compassionate Release Under Section 3582(c)(1)(A)

       Defendant brings in part his motion for a sentence reduction and/or compassionate

release under 18 U.S.C. § 3582(c)(1)(A)(i), which allows a court in its discretion to modify

a sentence under certain circumstances. Under the current version of the statute, a motion

for modification may be made by either the Director of the BOP or by a defendant after the

defendant has fully exhausted his administrative rights. 18 U.S.C. § 3582(c)(1)(A).

       The Fifth Circuit Court of Appeals recently determined that the administrative

exhaustion requirements of section 3582(c)(1)(A)(i) are not jurisdictional, but they are

mandatory. United States v. Franco, Appeal No. 20-60473 (5th Cir. Sept. 3, 2020) (holding

that the statute’s requirement that a defendant file a request with the BOP before filing a

motion in federal court is a mandatory, nonjurisdictional claim-processing rule). Defendant


                                             2
     Case 4:14-cr-00041 Document 173 Filed on 09/09/20 in TXSD Page 3 of 6




does not state that he exhausted his administrative remedies prior to filing this motion.

Moreover, the Government reports in its response that prison officials confirmed that

Defendant has not exhausted his administrative remedies. Consequently, Defendant’s motion

for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) is DISMISSED WITHOUT

PREJUDICE for his failure to exhaust.

      Regardless, Defendant’s grounds for relief lack merit.

                         Dismissal of Section 924(c) Sentences

      Defendant contends that the section 924(c) sentences attached to his Hobbs Act

robbery predicate offenses should be dismissed because they are not crimes of violence. In

support, he cites recent decisions from the Sixth and Eleventh Circuit Courts of Appeals.

However, his argument regarding “crimes of violence” was rejected by the Fifth Circuit

Court of Appeals in its order denying Defendant leave to file a successive section 2255

motion:

      Williams now moves for authorization to file a successive 28 U.S.C. § 2255
      motion to challenge his § 924(c) conviction and sentence.

                                      *    *       *   *

      Williams asserts that the predicate crime of violence offense for his § 924(c)
      conviction was conspiracy to commit Hobbs Act robbery. He argues this was
      error because this court has held that a conspiracy conviction is not a crime of
      violence under the elements clause of § 924(c)(3)(A), see United States v.
      Jones, 935 F.3d 266, 271 (5th Cir. 2019), and the Supreme Court has struck
      down the residual clause of § 924(c)(3)(B) in Davis.

      It is clear from the record that the predicate crime of violence offense for
      Williams’s § 924(c) conviction was aiding and abetting Hobbs Act robbery,

                                               3
     Case 4:14-cr-00041 Document 173 Filed on 09/09/20 in TXSD Page 4 of 6




       not his conviction for conspiracy to commit Hobbs Act robbery. Convictions
       for Hobbs Act robbery are categorically crimes of violence under the elements
       clause of § 924(c)(3)(A). Because the sentencing court had no reason to apply
       the residual clause of § 924(c)(3)(B), Williams’s conviction and sentence are
       not affected by the decision in Davis.

United States v. Williams, No. 19-20829 (5th Cir. Apr. 16, 2020) (emphasis added). The

cases cited by Defendant determined that Hobbs Act robbery was not a crime of violence for

purposes of the career offender sentencing guidelines. Defendant was not sentenced under

those guidelines, and he does not establish applicability of the cases to his sentencing. Nor

does he show that his claim is not barred by the waiver provisions of his plea agreement. To

the extent Defendant argues that his sentencing structure resulted in unlawful “obvious

disparities” in sentencing, he provides no support for such claim.

       Defendant’s motion to dismiss his section 924(c) sentences is DENIED, but without

prejudice in the event Defendant elects to seek leave from the Fifth Circuit Court of Appeals

to file a subsequent motion for relief under section 2255.

                                     Sentencing Factors

       As provided in section 3582(c)(1)(A) and the policy statement, a court must consider

the sentencing factors set forth in 18 U.S.C. § 3553(a) to the extent they are applicable.

These factors include the nature and circumstances of the offense; the history and

characteristics of the defendant; and the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, provide just punishment, afford adequate deterrence,

protect the public, and provide the defendant with needed training, medical care, or other

treatment in the most effective manner. 18 U.S.C. § 3553(a). The policy statement also

                                               4
     Case 4:14-cr-00041 Document 173 Filed on 09/09/20 in TXSD Page 5 of 6




recognizes that the sentencing court “is in a unique position to determine whether the

circumstances warrant a reduction . . . after considering the factors set forth in 18 U.S.C. §

3553(a) and the criteria set forth in this policy statement[.]” U.S.S.G. § 1B1.13 cmt. 4.

       Moreover, Sentencing Guideline § 1B1.13(2) authorizes a sentence reduction only if

the defendant “is not a danger to the safety of any other person or the community, as

provided in 18 U.S.C. § 3142(g).”

       As correctly argued by the Government in its response, Defendant’s lengthy and on-

going criminal history of violent offenses would compel a finding that he presents a danger

to the safety of the community. From the age of 11, when he injured several children by

throwing a rock through a school bus window, to ages 14 and 17 when he shot a pellet gun

at a car window and assaulted a juvenile correction officer, Defendant has exhibited a

propensity for criminal and violent behavior. At age 20, he was sentenced to six years’

incarceration in state prison for credit card fraud after threatening the victim who reported

him. Within a year after serving that sentence, Defendant was involved in a series of armed

robberies that culminated in his convictions and imprisonment in the instant case. During

one of these armed robberies, Defendant shot and wounded an armored car guard who

sustained eight bullet wounds, a shattered hip, and loss of use of a hand.

       Defendant fails to demonstrate that he is not a danger to the safety of the community

under Sentencing Guideline § 1B1.13(2) or otherwise merits release under the section

3553(a) factors.



                                              5
    Case 4:14-cr-00041 Document 173 Filed on 09/09/20 in TXSD Page 6 of 6




                                      Conclusion

      For the reasons set forth above, Defendant’s motion for a sentence reduction and/or

compassionate release under 18 U.S.C. § 3582(C)(1)(A) (Docket Entry No. 170) is DENIED.

      Signed at Houston, Texas, on September 9, 2020.




                                                     Gray H. Miller
                                            Senior United States District Judge




                                           6
